Exhibit 10.1

Form of Employment Agreement

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is agreed upon and entered into this
    day of             , 20    , by and between                     , an adult
individual (the “Employee”) and MANITOWOC FOODSERVICE, INC., a Delaware
corporation, together with its successors and assigns (the “Company”).

RECITALS

A. The Company desires to employ Employee, and Employee desires to be employed
by the Company, in the position of                     ; and

B. The Employee shall have access to confidential financial information, trade
secrets and other confidential and proprietary information of the Company.

AGREEMENTS

In consideration of the mutual covenants and agreements set forth in this
Agreement, the parties agree as follows:

1. Employment

1.1 Duties. Employee shall serve as                      of the Company, and
will, under the direction of [the President and Chief Executive Officer of the
Company (the “CEO”), and] [the Board of Directors of the Company (the “Board”)],
faithfully and to the best of Employee’s ability perform the duties assigned by
[the CEO or][ the Board] in his/her or its discretion from time to time.

1.2 Best Efforts. Employee agrees to devote Employee’s entire business time, and
best effort, skill and attention to the discharge of his duties while employed
by the Company.

1.3 Duty to Act in the Best Interest of the Company. Employee shall not act in
any manner, directly or indirectly, which may damage the business of the Company
or which would adversely affect the goodwill, reputation or business relations
of the Company with its customers, the public generally or with any of its other
employees. Employee shall act in the best interest of the Company at all times.

2. Terms of Employment

2.1 Term. This Agreement shall commence on             , 20     (the
“Commencement Date”) and shall, subject to Section 2.2 below, continue until the
third anniversary of the Commencement Date. Upon completion of the Term,
Employee may continue to be employed by Company subject to Company rules and
policies and/or the parties may enter into a new written agreement.



--------------------------------------------------------------------------------

2.2 “At Will” Employment Status. Notwithstanding any term or provision of this
Agreement, at all times Employee shall be employed by Company on an “at will”
basis, subject to termination in accordance with Sections 2.3 through 2.6 below.

2.3 Termination for Cause. The Company shall have the right to immediately
terminate this Agreement and Employee’s employment with the Company for any of
the following causes (each a “Cause”):

(a) Conviction of Employee for, or entry of a plea of guilty or nolo contendere
by Employee with respect to, any felony or any crime involving an act of moral
turpitude;

(b) Engaging in any act involving fraud or theft;

(c) Conduct which is detrimental to the reputation, goodwill or business
operations of the Company;

(d) Neglect by Employee of his/her duties or breach by Employee of his/her
duties or intentional misconduct by Employee in discharging such duties;

(e) Employee’s continued absence from his/her duties without the consent of the
Employee’s supervisor after receipt of notification from the Company, other than
absence due to bona fide illness or disability as defined herein;

(f) Employee’s failure or refusal to comply with the directions of the CEO or
the Board or with the policies, standards and regulations of the Company,
provided that such directions, policies, standards or regulations do not require
Employee (i) to take any action which is illegal; or (ii) to fail to take any
action required by applicable law, regulations or licensing standards;

(g) Conduct, actions, or performance that violates the Company’s policies
concerning ethics or employee conduct;

(h) Employee’s failure to execute an Agreement Regarding Confidential
Information, Intellectual Property, Non-Solicitation of Employees and
Non-Solicitation of Customers as set forth in Section 5 of this Agreement or
breach of any of the restrictive covenants contained in that agreement; or

(i) Employee’s breach of any term of this Agreement or failure to perform any of
his duties to the satisfaction of the Board.

Upon the effectiveness of any termination for Cause by the Company, the Company
shall have no further obligation under this Agreement and payment of all
compensation to Employee under

 

2



--------------------------------------------------------------------------------

this Agreement shall cease immediately, except for any payment of compensation
accrued but unpaid through the date of such termination for Cause. Employee
acknowledges that his compensation may also be subject to any clawback
provisions required by law, rule, regulation or Company policy consistent with
any law, rule or regulation.

2.4 Termination by the Company Without Cause. Notwithstanding Section 2.3 above,
the Company shall have the right to terminate this Agreement and Employee’s
employment without Cause, at any time, and for any reason or no reason at all,
upon written notice to Employee, subject to the following:

(a) If the Company terminates this Agreement and Employee’s employment and such
termination is not a termination for Cause under Section 2.3 above, then
Employee shall receive the following from the Company as severance (the
“Severance Payment”): (i)                      base salary as set forth in
Section 3.1, plus (ii) an amount equal to the prorata annual incentive
compensation for the year of termination (the “Prorata Annual Incentive”), plus
(iii) an amount equal to                      of the targeted annual incentive
compensation amount as set forth in Section 3.2 for the year of the termination
(regardless of whether the targeted performance was achieved or exceeded). The
Prorata Annual Incentive shall be determined by multiplying the amount of the
annual incentive compensation Employee would have earned pursuant to Section 3.2
in the year of termination if Employee had remained employed through the end of
that year, by a fraction, the numerator of which is the number of days Employee
was employed by the Company in the year of termination, and the denominator of
which is 365. Except for the Prorata Annual Incentive, the Severance Payment
shall be paid in substantially equal biweekly installments with the Company’s
regular payroll over the                      period (the “Severance Pay
Period”) following the effective date of termination of employment (provided
that the initial and final payments may be a greater or lesser amount so as to
conform with the Company’s regular payroll period); provided that any amounts
that would be payable prior to the effectiveness of the Release Agreement (as
defined below) shall be delayed until the Release Agreement is effective.
Notwithstanding the foregoing, if, as of the date of Employee’s separation from
service (i) he is a “specified employee” as determined under Section 409A of the
Code (as defined below), then any portion of the Severance Payment that is
subject to and not exempt from Code Section 409A and that would otherwise be
payable within the first six (6) months following such separation from service
shall be delayed until the first regular payroll date of the Company following
the six (6) month anniversary of Employee’s separation from service to the
extent required for compliance with Code Section 409A or (ii) he is not a
“specified employee” as determined under Code Section 409A or such delay is
otherwise not required for compliance with Code Section 409A, then any portion
of the Severance Payment that is subject to and not exempt from Code Section
409A and that would be otherwise payable within the first ninety (90) days after
Employee’s separation from service shall be paid ninety (90) days after
Employee’s separation from service (and not promptly following the effectiveness
of the Release Agreement). The Prorata Annual Incentive shall be paid within 15
days after the Compensation Committee of the Company’s Board of Directors
certifies the annual (short-term) incentive performance for all employees for
the year in which the termination occurred. The Severance Payment

 

3



--------------------------------------------------------------------------------

will be subject to all applicable federal, state and governmental
withholdings. The Severance Payment will be subject to offset by the amount of
any base salary, short-term incentive compensation or cash compensation earned
by Employee or to which Employee is entitled during the Severance Pay Period
(regardless of when any such amount is paid by a subsequent employer or by the
Company): (i) from any subsequent employer following the termination of his
employment with the Company, or (ii) from the Company under any Contingent
Employment Agreement between the Company and Employee. In the event Employee
obtains other employment before the end of the Severance Pay Period, Employee
shall immediately notify the Company of such employment in writing. Employee
expressly agrees that failure to immediately advise Company of Employee’s new
employment shall constitute a material breach of this Agreement, and Employee
will forfeit all amounts paid or that otherwise would be paid by the Company
under this subparagraph from the date of his new employment until the end of the
Severance Pay Period. Employee shall immediately repay to the Company all
amounts paid by the Company as a severance payment applicable to the period
commencing on the date of his new employment or the date a change in control
payment is triggered through the end of the Severance Pay
Period. Notwithstanding such forfeiture, the remaining provisions of this
Agreement shall remain in full force and effect. Employee agrees to furnish
promptly to the Company all documentation required and/or reasonably requested
by the Company to substantiate his new employment and all compensation and
rights under his new employment.

(b) Before receiving the Severance Payment set forth in Section 2.4(a) above,
and as a condition to receiving the same, Employee shall sign and not revoke a
release of any and all claims or potential claims against the Company which
Employee has or may have, whether known or unknown, as of the date of the
release (the “Release Agreement”). The Company must provide the form of Release
Agreement to Employee within fifteen (15) days after Employee’s separation from
service and Employee must sign the Release Agreement and provide it to the
Company within fifteen (15) days after receiving it from the Company. The
Release Agreement shall be in the same or similar form as such release documents
or agreements as the Company has required from other executives as a condition
of receiving any severance package.

(c) In order to facilitate compliance with Section 409A of the Code, the Company
and the Employee shall neither accelerate nor defer or otherwise change the time
at which any payment due under this Section 2.4 is to be made and the Employee
shall not be considered to have had a termination of employment until the
Employee is considered to have a had a separation from service within the
meaning of Code Section 409A. Further, each individual installment or payroll
period amount shall be considered a separate payment for purposes of applying
Code Section 409A.

 

4



--------------------------------------------------------------------------------

2.5 Termination by Employee for Good Reason. Employee may terminate this
Agreement and/or his employment with the Company for Good Reason, as defined
below. If Employee terminates this Agreement for Good Reason, then Employee
shall be entitled to receive the Severance Payment as set forth in Section
2.4(a) above, subject to the requirements of Sections 2.4(a),(b) and (c). For
purposes of this Agreement, “Good Reason” shall mean:

(a) a material diminution in Employee’s position or title, or the assignment of
duties to Employee that are materially inconsistent with Employee’s positions or
titles as described in Section 1.1;

(b) a material diminution in Employee’s base salary or incentive/bonus
opportunities except for across-the-board temporary salary reductions of twenty
percent (20%) or less similarly affecting other employees;

(c) a change that would require Employee to relocate to a primary office that is
more than fifty (50) miles from the location of The Manitowoc Company, Inc.’s
principal offices prior to the Commencement Date;

(d) a material breach by the Company of any of its obligations under this
Agreement; or

(e) any successor to the Company or assignee fails or refuses to assume the
Company’s obligations under this Agreement.

Notwithstanding the foregoing, no such event described above shall constitute
Good Reason unless: (1) Employee gives written notice to the Company specifying
the condition or event relied upon for such termination within ninety (90) days
of the initial existence of such event; and (2) the Company fails to cure the
condition or event constituting Good Reason within thirty (30) days following
receipt of Employee’s notice.

2.6 Termination Due to Disability or Death. Except for a termination of the
Agreement for Good Reason as provided in Section 2.5, if Employee is unable to
perform his duties under this Agreement by reason of physical or mental
disability, this Agreement shall terminate, and, upon such termination, Employee
shall continue to receive the compensation described in Section 3 of this
Agreement, reduced by any disability payment to which Employee may be entitled
in lieu of such compensation, until the first anniversary of the Commencement
Date. Except for any Severance Payment that may be required under Sections 2.4
and/or 2.5, following the first anniversary of the Commencement Date after a
termination due to death or disability, payment of all compensation to Employee
under this Agreement shall cease immediately (except for any payment of
compensation accrued but unpaid through that date, COBRA benefits and other
benefits to which the Employee may be entitled notwithstanding termination of
his employment). The term “disability” as used in this Agreement shall mean a
condition which prohibits Employee from performing his duties substantially in
the manner he is capable of performing them on the date of this Agreement, which
cannot be removed by reasonable accommodations on the part of the Company, for
sixty (60) days or more during any one year period.

 

5



--------------------------------------------------------------------------------

This Agreement shall terminate and all payments and rights to compensation and
benefits to Employee under this Agreement shall cease immediately if the
Employee shall die prior to a separation from service with the Company, except
for any compensation and benefits accrued but unpaid through the date of death.

2.7 COBRA Coverage. Any period of continued post-employment medical plan
coverage provided in accordance with this Agreement shall count against the
minimum period of coverage required by the medical continuation provisions of
COBRA and any other applicable legislation. The Employee is entitled to
continuation of group health and dental plan coverage through the last date of
his employment, at which time all such coverage will be terminated and
applicable COBRA coverage will be made available to Employee. The available
coverage is the same coverage which is available for all non-represented
employees of the Company. Beginning the first day of the month following the
date of termination of this Agreement, Employee is eligible to elect continued
health and/or dental insurance coverage under COBRA. If Employee elects
continued coverage under COBRA and the Agreement was terminated by the Company
without Cause or by Employee for Good Reason, the Company agrees to reimburse
Employee for 100% of the monthly COBRA cost upon receipt of proof of payment
through the last day of the Employee’s COBRA continuation coverage period.
Employee understands it is Employee’s sole obligation to make these COBRA
payments on a monthly basis in order to continue Employee’s health or dental
insurance benefits and that failure by Employee to make these payments timely
may result in cessation of benefits. If Employee obtains other employment prior
to the end of the Severance Pay Period which offers any of such insurance
coverage, the Company’s obligation to reimburse Employee for COBRA payments will
be terminated. Employee agrees to furnish promptly to the Company all
documentation required and/or reasonably requested by the Company regarding
subsequent benefit eligibility.

3. Base Compensation and Incentive Compensation.

3.1 Base Compensation. Subject to Section 2 of this Agreement, during the Term
the Company shall pay to Employee an annual salary in the amount of
                     (                    ) (the “Base Compensation”). The Base
Compensation shall be paid in accordance with the Company’s normal payroll
procedures, subject to all applicable taxes and withholdings. The Base
Compensation may be increased from time-to-time in accordance with the regular
compensation review practices of the Company.

3.2 Short-Term Incentive Compensation. Subject to Section 2 of this Agreement,
in addition to the Base Compensation, Employee shall be eligible to participate
in the Company’s Short Term Incentive Plan (“STIP”) in effect as of the date of
this Agreement. Under the STIP, Employee may receive a target incentive
compensation payment of                      percent (    %) of Employee’s Base
Compensation if the Company achieves 100% of the STIP target performance
requirements for the calendar year. Employee may receive a target incentive
compensation payment of                      percent (    %) of Employee’s Base
Compensation if the Company achieves 200% of the STIP target performance
requirements for the calendar year. Except for the Severance Payment described
in Section 2.4(a), (a) the STIP payout for a calendar year may not exceed
                     percent (    %) of Employee’s Base Compensation for that
year, and (b) Employee must remain employed with the Company through the last
day of a calendar year in order to receive any short incentive compensation for
that year.

 

6



--------------------------------------------------------------------------------

4. Benefits.

In addition to the Base Compensation and the Short-Term Incentive Compensation
set forth in Section 3 above, Employee shall be eligible to receive the
following benefits which shall be subject to the terms of all applicable plan
documents and policies:

4.1 401(k) Retirement Plan. Upon commencement of Employee’s employment with the
Company, Employee shall be eligible to make contributions to a 401(k) Retirement
Plan sponsored by the Company. The Company’s current practice is to match
Employee’s contribution to Employee’s 401(k) Retirement Plan as follows: 100%
Company matching contribution on the first 3% of pay that Employee contributes;
and 50% Company matching contribution on the next 2% of pay that Employee
contributes. In addition, if Employee participates in the Company’s 401(k) Plan,
and if the Company meets certain financial targets, Employee may receive an
additional annual Company retirement contribution.

4.2 Equity Awards. Employee will also be eligible for long-term incentive awards
under the Company’s Omnibus Incentive Plan if and when annual awards are granted
by the Company. Employee could expect a long-term incentive award grant in each
year with a target value determined annually by the Compensation Committee. All
grants are subject to the terms of an award agreement consistent with award
agreements provided to other Company executives, including similar vesting and
performance conditions. Upon termination of this Agreement by the Company
without Cause or by Employee for Good Reason, all outstanding equity awards made
prior to the year of termination shall be deemed fully vested; provided that any
such equity awards granted after 2016 that the Company intends to qualify as
“performance-based compensation” within the meaning of Code Section 162(m) shall
be deemed fully vested only to the extent any applicable “preestablished,
objective performance goal” within the meaning of Treas. Reg. s. 1.162-27(e)(2)
has been attained. Unless otherwise provided by the Company, all outstanding
equity awards made in the year of termination shall be forfeited. With respect
to any equity award that is (i) granted prior to 2017 or not intended to qualify
as “performance-based compensation” within the meaning of Code Section 162(m),
(ii) not forfeited and (iii) subject to the achievement of a performance goal
for which the performance period has not expired, the equity award shall be
deemed earned at target. With respect to any equity award that is (i) granted
after 2016, (ii) intended to qualify as “performance-based compensation” within
the meaning of Code Section 162(m), (iii) not forfeited and (iv) subject to the
achievement of a performance goal for which the performance period has not
expired, the equity award shall be deemed earned at target to the extent any
applicable “preestablished, objective performance goal” within the meaning of
Treas. Reg. s. 1.162-27(e)(2) has been attained. Employee shall have until the
earlier of the expiration date of any unexercised option (including those for
which the vesting date has been accelerated) or twenty-four (24) months from the
termination date of this Agreement, to exercise any outstanding options. Any
options not exercised within twenty-four (24) months of the date of termination
of this Agreement will be forfeited. Any shares of stock of the Company to be
delivered to Employee pursuant to the vesting of performance shares, restricted
stock, or restricted stock units will be paid or delivered to Employee within 15
days of the termination date.

 

7



--------------------------------------------------------------------------------

4.3 Deferred Compensation Plan. Employee is eligible to participate in the
Company’s Deferred Compensation Plan. Details of the Deferred Compensation Plan
and an enrollment form will be provided to Employee. To participate in the
Deferred Compensation Plan, Employee must complete the deferral agreement and
return it to the Company, attention Benefits Manager, 2227 Welbilt Boulevard,
New Port Richey, Florida 34655. Upon termination of this Agreement, the Company
shall pay the balance of Employee’s deferred compensation account in accordance
with the terms of that plan. Nothing in this Agreement shall interfere with
Employee’s rights to any benefits separately provided in any Supplemental
Employee Retirement Plan sponsored or maintained by the Company (the “SERP”) in
which Employee is a participant.

4.4 Retirement Benefits; SERP upon Termination. Upon termination of this
Agreement, Employee is entitled to any vested retirement plan benefits that
Employee has accrued through the date of termination of this Agreement. For
purposes of this provision, a retirement plan shall mean any retirement plan of
the Company qualified under Section 401(a) of the Internal Revenue Code of 1986,
as amended (the “Code”) and the Company’s SERP. Such benefits shall be
calculated and paid in accordance with the terms of such plan(s).

4.5 Health, Dental and Life Insurance. Employee is eligible to receive life
insurance, health coverage, vision care plan, flexible spending account, and
dental coverage (Plan 1 or Plan 2) under the Company’s plans. Coverage for these
benefits is available beginning on the first day of the month following
Employee’s completion of thirty (30) days of continuous service to the Company.

4.6 Vacation and Holidays. Employee will be eligible for                  weeks
of paid vacation each calendar year. For any partial calendar year, Employee’s
vacation eligibility shall be prorated accordingly. In addition to vacation, the
Company currently observes                  paid holidays per year. Upon
termination of this Agreement Employee shall receive payment for any unused
vacation allowance in the year of termination, which will be paid in a lump sum
within thirty (30) days of the termination date.

[4.7 Vehicle Allowance. The Company will provide Employee with a vehicle
allowance in the amount of                                  per month.]

4.8 Physical Examination. The Company will reimburse Employee for one (1)
physical examination every year.

4.9 Tax Preparation. The Company will reimburse Employee for costs associated
with the preparation of Employee’s personal income taxes and financial planning
each year. For any year during Employee’s employment, this benefit shall not
exceed                                 .

 

8



--------------------------------------------------------------------------------

4.10 D&O Insurance. With respect to services provided by Employee on or prior to
the date of termination, the Company shall maintain Director and Officer
insurance coverage for Employee consistent with that provided to other Company
directors and officers and provide Employee with indemnification as permitted by
law. Additionally, the Company will secure appropriate tail coverage in order to
protect Employee for actions while he rendered his services as an officer of the
Company.

4.11 [Relocation Services. Employee will be eligible for relocation services
consistent with the Company’s Corporate Policy 905E.]

5. Confidentiality, Non-Compete, Non-Solicitation, and Intellectual Property;
Non-Disparagement.

5.1 Confidentiality, Non-Compete, Non-Solicitation, and Intellectual Property.
As a material requirement of this Agreement and in consideration of Employee’s
employment with the Company, as well as Employee’s access to confidential
information belonging to the Company, upon execution of this Agreement, Employee
shall sign an Agreement Regarding Confidential Information, Intellectual
Property, Non-Solicitation of Employees and Non-Solicitation of Customers, a
copy of which is attached hereto as Exhibit A.

5.2 Non-Disparagement. Employee shall not at any time make, encourage or
support, any false, misleading or disparaging statements about the Company,
including its products, board of directors, management, employees, and/or
customers.

6. Disclosures

6.1 Upon Employment. Employee represents and warrants to the Company that
Employee is not a party to any confidentiality, non-competition,
non-solicitation or similar agreements with any third party, or to any agreement
the terms of which could prohibit Employee from performing his employment duties
for the Company, or to any agreement which could be breached by Employee’s entry
into this Agreement and/or performance of Employee’s employment duties for the
Company.

6.2 Upon Termination of Employment. For any period of time when the restrictions
referenced in Section 5 apply, Employee shall promptly notify any subsequent
employer of the terms of this Agreement to ensure that this Agreement is not
breached by Employee.

 

9



--------------------------------------------------------------------------------

7. Miscellaneous Provisions

7.1 Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any corporation or other entity which controls, is
controlled by, or is under common control with, the Company, without Employee’s
consent. Employee further acknowledges and agrees that the Company may, without
Employee’s consent, assign its rights and obligations under this Agreement to a
related entity. In all other circumstances, the rights and obligations of the
Company under this Agreement may be assigned with Employee’s consent (which may
not be unreasonably withheld) and shall inure to the benefit of and be binding
upon the successors and assigns of the Company. Employee’s rights and
obligations under this Agreement may not be assigned to or be assumed by any
other person or entity.

7.2 Notices. All notices, requests, demands, or other communications under this
Agreement shall be in writing and shall be deemed to be duly given by Employee
only if provided to the Company’s Corporate Secretary, and shall be deemed to be
duly given by the Company to Employee if provided by mail, email, mail or
nationally or internationally recognized carrier to Employee at his address as
shown in the Company’s records.

7.3 Severability. If any provision or portion of this Agreement shall be or
become illegal, invalid or unenforceable in whole or in part for any reason,
such provision shall be ineffective only to the extent of such illegality,
invalidity or unenforceability, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. If any court of
competent jurisdiction should deem any covenant herein to be invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.

7.4 Integration, Amendment and Waiver. This Agreement constitutes the entire
agreement between the Company and Employee, superseding all prior similar
arrangements and agreements, and may be modified, amended or waived only by a
written instrument signed by both of them. This Agreement does not supersede the
separate employment agreement between the Employee and the Company relating to a
change in control of the Company.

7.5 Governing Law. The parties agree that this Agreement shall be governed by
and construed in accordance with the laws of the State of Wisconsin without
giving effect to any conflicts of law provisions. The parties also agree that
any action or suit brought by any party to enforce or adjudicate the rights of
the parties to and under this Agreement shall be brought in the Circuit Court
for Manitowoc County, Wisconsin, this Court being the sole, exclusive, and
mandatory venue and jurisdiction for any disputes between the parties arising
from or relating to this Agreement. If any action is filed, by any party,
relating to a breach of this Agreement and/or enforcement of this Agreement,
Employee expressly agrees and consents to jurisdiction in the Circuit Court for
Manitowoc County, Wisconsin and waives any claim that the Circuit Court for
Manitowoc County, Wisconsin is an inconvenient forum.

7.6 Interpretation. The headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement. The language in all parts of this Agreement shall in all cases
be construed according to its fair

 

10



--------------------------------------------------------------------------------

meaning, and not strictly for or against any party. In this Agreement, unless
the context otherwise requires, the masculine, feminine and neuter genders and
the singular and the plural include one another.

7.7 Non-Wavier of Rights and Breaches. No failure or delay of any party in the
exercise of any right given to such party under this Agreement shall constitute
a waiver unless the time specified for the exercise of such right has expired,
nor shall any single or partial exercise of any right preclude other or further
exercise thereof or of any other right. The waiver by a party of any default of
any other party shall not be deemed to be a waiver of any subsequent default or
other default by such party.

7.8 Attorneys’ Fees. In the event that the Employee or the Company is required
to bring any proceeding or any legal action to enforce the terms of this
Agreement, the prevailing party shall, in addition to any other remedies
available to it, be awarded its reasonable attorneys’ fees and costs from the
losing party.

7.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same instrument.

IN WITNESS WHEREOF, the Company and Employee have caused this Employment
Agreement to be duly executed as of the date first written above.

 

EMPLOYEE:     THE COMPANY:     MANITOWOC FOODSERVICE, INC.

 

    By:  

 

      Hubertus M. Muehlhaeuser       President and CEO

 

11